Citation Nr: 0032412	
Decision Date: 12/12/00    Archive Date: 12/20/00

DOCKET NO.  95-40 414A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for chronic lumbar 
syndrome, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension, claimed as a residual of exposure to ionizing 
radiation.

4.  Entitlement to service connection for heart disease, 
claimed as a residual of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from  July 1942 to September 
1947, and from September 1980 to September 1982.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) denied increased ratings for bilateral 
hearing loss and chronic lumbar syndrome with degenerative 
changes, and denied service connection for hypertension and 
heart disease, claimed as due to exposure to ionizing 
radiation.

The issues of entitlement to service connection for 
hypertension and heart disease, claimed as due to exposure to 
ionizing radiation, are the subjects of the Remand which 
follows this decision.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court of 
Veterans Appeals (now the United States Court of Appeals for 
Veterans Claims, hereinafter referred to  as the Court) held 
that the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.


FINDINGS OF FACT

1.  The veteran's low back disability existing at the time of 
his service entry in 1980 was chronic lumbosacral strain 
manifested by characteristic pain on motion.

2.  The veteran's low back disorder is presently manifested 
by arthritic changes throughout the lumbar spine, confirmed 
by x- ray, slightly restricted range of motion, myofascial 
pain and absent ankle jerk, resulting in no more than severe 
intervertebral disc syndrome. 

3.  The veteran has Level I hearing loss in both ears.

4.  In a November 1980 rating decision from which the veteran 
did not appeal, the RO denied the veteran's claim of 
entitlement to service connection for hypertension secondary 
to ionizing radiation exposure.

5.  Since the RO's November 1980 rating decision, new 
evidence has been submitted which bears directly and 
substantially on the issue of whether the veteran has current 
disability from hypertension which may be related to in-
service exposure to ionizing radiation.


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 30 percent for 
chronic lumbar syndrome with degenerative changes have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.22, 4.40, 4.41. 4.45, 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (2000).

2.  The criteria for a rating in excess of zero percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.10, 4.85, Diagnostic Code 6100 (2000).

3.  The RO's November 1980 rating decision which denied 
service connection for a hypertension due to radiation 
exposure is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2000).

4.  The veteran has submitted new and material evidence to 
reopen his claim for service connection for hypertension and 
heart disease due to radiation exposure.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a person who submits a claim for benefits under a 
law administered by the Secretary of the Department of 
Veterans Affairs (VA) has the burden of proof.  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (1991).  The provision of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) require the VA to assist the veteran in the 
development of a claim by obtaining relevant records and, 
where appropriate, providing the veteran a medical 
examination.  The Board is satisfied that the development so 
mandated has been accomplished and VA has no further duty to 
assist the veteran in developing facts pertinent to the 
increased rating claim.


I.  Increased Ratings

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2000).  VA utilizes a rating schedule which is used 
primarily as a guide in the evaluation of disabilities 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The 
percentage ratings represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 
4.1 (2000).  It is essential, both in the examination and in 
the evaluation of disability, that each disability be viewed 
in relation to its history.  38 C.F.R. § 4.1 (2000).  
Although VA must consider the entire record, the most 
pertinent evidence, because of effective date law and 
regulations, is created in proximity to the recent claim.  
38 U.S.C.A. § 5110 (West 1991).  Therefore, the Board will 
firs consider the history of the disabilities in question.  
Then the Board will consider the medical evidence developed 
in recent proximity to the claim.

A.  Increased Rating for Chronic Lumbar Syndrome

During a VA examination in August 1980, the veteran asserted 
that he had a back disorder which was related to service.  He 
told the examiner that his first episode of back pain was ten 
years prior to the examination, when he woke up with back 
pain.  He reported that more recently he had symptoms of low 
back pain with such activities as going around a curve in the 
road, playing tennis, or other motion in his low back.  He 
told the examiner that during his most recent episode of back 
pain, he also had radiating pain to his left leg and other 
symptoms involving his lower extremities.  He denied a 
history of numbness, tingling, or weakness in his legs.  He 
reported having muscle spasm when he coughed.  An X-ray of 
the lumbosacral spine was normal.  The pertinent diagnosis 
reported by the examiner who conducted the clinical 
examination was chronic lumbosacral strains.

Service medical records show that in a report of medical 
history dated in August 1980, the veteran denied a history of 
recurrent back pain.  An examiner reported that the veteran's 
spine was clinically normal.

Service medical records show that the veteran was 
hospitalized in October 1981 after an onset of acute low back 
pain.  According to the hospital summary, earlier X-rays had 
been interpreted as showing degenerative joint disease of the 
lumbar spine.  The final diagnosis was low back pain 
secondary to lumbar spondylosis.

During a VA examination in November 1982, the veteran's 
complaints included low back pain.  Ranges of motion 
including forward bending with hands to ten inches from the 
floor.  Extension and rotation were normal.  Right and left 
lateral bending were to 40 degrees.  The reported diagnosis 
was myofascial low back syndrome.

The veteran was granted entitlement to service connection for 
myofascial low back syndrome on the basis of aggravation by 
the RO's December 1982 rating decision.  The associated 
disability was rated 30 percent disabling by analogy to 
Diagnostic Code 5293.  Under that diagnostic code, pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of diseased 
disc is rated as 60 percent disabling when there is little 
intermittent relief.  Severe intervertebral disc syndrome is 
rated 40 percent disabling where there are recurring attacks, 
with intermittent relief.  Moderate intervertebral disc 
syndrome with recurring attacks is rated 20 percent 
disabling.

In determining the percentage evaluation, the RO subtracted a 
10 percent rating for the preservice disability level from a 
40 percent rating warranted for the current level of 
disability by analogy to Diagnostic Code 5293, resulting in 
the 30 percent rating.  38 C.F.R. § 4.22.  The Board agrees 
that the ascertainable degree of disability existing at the 
time of the veteran's entry into service, in terms of the 
rating schedule, was 10 percent under Diagnostic Code 5295 
for chronic lumbosacral strain with characteristic pain on 
motion.  Despite the fact that the service entry examination 
was negative with respect to the low back, the report of VA 
examination conducted at about that same time in August 1980, 
as well as the Physical Evaluation Board Report, clearly 
establish that the veteran had low back disability when he 
entered the service in 1980. 

The pending claim for an increased rating for his service-
connected low back disorder was filed in September 1994.  The 
veteran underwent a VA orthopedic examination in January 
1995.  At that time, he reported that his back pain from an 
in-service injury increased significantly after a lifting 
injury 15 years before the examination.  He reported that his 
back had worsened with the passage of time and that 
currently, he had chronic low back pain.  His back pain was 
reportedly exacerbated by sitting or riding in a car.  
Activities such as squatting and stooping caused an increase 
in back pain.  

The veteran was observed to move about with an unremarkable 
gait pattern.  He was able to stand erect.  No spasm were 
noted, but the veteran did have tenderness to palpation over 
the midline of the lower back regions.  Range of motion in 
the lumbar spine was 65 degrees of flexion, and 20 degrees of 
extension.  The veteran was able to perform satisfactory heel 
and toe walks.  He was able to squat and arise again.  
Reflexes were intact at the knees but the examiner could not 
elicit an ankle jerk in either ankle.  There appeared to be 
subjective, generalized, decreased sensation to pinprick over 
the left foot.  The reported diagnosis was chronic lumbar 
syndrome with degenerative changes.

In its October 1995 rating decision, the RO denied 
entitlement to an increased rating for the veteran's service-
connected low back disorder, diagnosed as chronic lumbar 
syndrome with degenerative changes.

The veteran was examined at a Naval hospital in June 1995.  
The examiner noted a history of osteoarthritis and 
spondylosis at the level of the fourth and fifth lumbar 
vertebrae (L4-5).  His current complaint was of intermittent 
lateral lumbosacral pain which was worse upon bending 
forward.  He denied radicular symptoms and neurological 
abnormalities.  The examiner noted that the veteran played 
tennis frequently without pain.  On examination, the veteran 
had full flexion and extension in his low back.  There was 
mild pain in the lateral right lumbar area at full flexion.  
There was no muscle spasm.  There was mild tenderness to 
palpation over a focal area in the right lateral lumbar area.  
An X-ray showed vertebral interspace narrowing at L5 and the 
first sacral vertebrae (S1).  There was no spondylolisthesis.  
The examiner's impression was that the veteran's symptoms 
were most likely myofascial pain.

The veteran underwent another VA compensation and pension 
examination of his spine disorder in June 1997.  He reported 
that he continued to have chronic low back pain which varied 
in severity.  Aggravating factors included activities such as 
prolonged sitting, driving, or riding in a car.  The veteran 
reported being quite careful with activities such as bending, 
lifting, and carrying.  He denied radiating pain to his lower 
extremities.  He also denied bowel and bladder incontinence.  
The veteran walked with an unremarkable gait pattern.  He 
stood erect.  No spasm or tenderness was noted.  Range of 
motion showed 60 degrees of forward flexion, 20 degrees of 
backward extension.  Right and left lateral bending was to 20 
degrees.  Right and left rotation was 30 degrees.  There was 
pain at the extremes of such motion.  The veteran had back 
pain with supine leg raising.  Reflexes were intact at the 
knees but could not be elicited at the ankles.  Sensation was 
intact in the lower extremities.  X-rays showed disc space 
narrowing at the lumbosacral disc with reactive changes 
consistent with degenerative disc disease.  There was minor 
spurring on the other lumbar vertebral bodies.  The reported 
diagnosis was chronic lumbar syndrome with degenerative 
changes.

The veteran was examined again for compensation purposes in 
September 1999.  At that time, the veteran reported having a 
left-side sciatic component to his low back pain.  The 
examiner reported that the veteran had about two-thirds of 
full range of motion in all planes.  Strength was 5/5 in all 
muscles of the lower extremities.  Sensation was intact 
throughout the lower extremities, except for the left great 
toe distribution.  Reflexes were 1+ and symmetrical 
bilaterally at both the knees and ankles.  X-rays showed mild 
osteophytic changes throughout the lumbar spine.  There was 
no evidence of fracture or dislocation.  It was the examiner 
impression that the veteran had some restricted range of 
motion which could make some activities of daily living 
difficult.  His pain appeared to be mainly myofascial in 
nature.  However, the left-sided sciatic component suggested 
that there may be some foraminal narrowing on that side.  
There was no objective strength deficit.

The current medical evidence shows that the veteran's low 
back disorder is objectively manifested by arthritic changes 
throughout the lumbar spine, confirmed by x- ray, slightly 
restricted range of motion and myofascial pain.  There is 
also a likely left-sided sciatic component to the pain as 
evidenced by absent ankle jerk.  However, he does not show 
decreased sensation, loss of muscle strength, or episodes of 
pronounced radiating pain to the lower extremities or other 
neurological findings compatible with diseased disc.  
Therefore, the Board concludes that the criteria for a rating 
of more than 40 percent pursuant to Diagnostic Code 5293 have 
not been met.  The present degree of disability is, 
therefore, not more than 40 percent disabling.

The Board has considered the veteran's present degree of 
disability from chronic lumbar syndrome with degenerative 
changes in the context of other diagnostic codes pertinent to 
the rating of disability associated with a low back disorder.  
Under Diagnostic Codes 5003- 5292, limitation of motion of 
the lumbar spine is rated 10, 20, or 40 percent disabling 
where such limitation is slight, moderate, or severe, 
respectively.  Based on the evidence discussed above, the 
Board finds that the veteran does not have more than slight 
limitation of motion.  The veteran's low back disorder would 
not warrant a rating higher than 10 percent under Diagnostic 
Codes 5003- 5292.  

Under Diagnostic Code 5295, the highest rating, 40 percent, 
is granted for severe symptoms of lumbosacral strain with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the foregoing with abnormal mobility on 
forced motion.  As the veteran's low back disorder is not 
manifested by such symptoms, the criteria for a 40 percent 
rating under DC 5295 are not met.

In evaluating disability of the musculoskeletal system, the 
Board must take into account the functional impairment that 
may be attributed to pain or weakness. 38 C.F.R. §§ 4.40, 
4.45, 4.59 (1996); DeLuca v. Brown, 8 Vet.App. 202, 205-6 
(1995).  Factors listed in 38 C.F.R. § 4.45 include less 
movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
more movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; incoordination, impaired ability to 
execute skilled movements smoothly; and pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  

In this case, the veteran's statements concerning his 
impairment focus primarily on limitation of motion.  The 
disability due to more or less movement than normal has been 
accounted for in the schedular rating assigned.  Concerning 
the other factors listed, the Board notes that pain is 
currently shown, as is quadriceps muscle weakness.  Even 
after considering these symptoms pursuant to 38 C.F.R. 
§§ 4.40, 4.45 and 4.59, and assigning an additional 10 
percent, the resulting combined rating, when considered in 
conjunction with the 10 percent rating under Diagnostic Codes 
5003- 5292, will not result in a rating of even 40 percent.

The Board has determined that the present degree of low back 
disability warrants no more than 40 percent.  When the 10 
percent degree of disability existing at the time of service 
entry is subtracted from 40 percent, the current degree of 
disability over and above that existing at the time of 
service entrance warrants no more than the currently assigned 
30 percent.  

The Board has also considered the provisions of 38 C.F.R. §  
4.7, which provide for assignment of the next higher 
evaluation where the disability picture more closely 
approximates the criteria for the next higher evaluations.  
The veteran's low back disability does not approximate the 
criteria for the next higher evaluation, as there is not 
showing that he has pronounced disability from sciatic 
neuropathy.

B.  Increased Rating for Bilateral Hearing Loss

The veteran contends that his disability from bilateral 
hearing loss has worsened an warrants a higher rating than 
the zero percent evaluation currently in effect.

By way of history, the veteran underwent a medical 
examination in December 1981 while he was in active duty 
service.  On audiological evaluation, pure tone thresholds in 
decibels at the following frequencies, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
5
10
30
50
LEFT
0
5
25
35

After his separation from service, the veteran was seen by a 
private audiologist.  In a report dated in November 1982, the 
audiologist gave an impression of bilateral, mild-to-moderate 
high frequency sensorineural hearing loss with speech 
thresholds within normal limits.

The veteran was granted entitlement to service connection for 
bilateral high frequency hearing loss by the RO's December 
1982 rating decision.  The disability was rated zero percent 
disabling.

The veteran's claim for an increased rating for hearing loss 
was filed in July 1994.  He underwent a VA audiological 
examination in January 1995.  At that time, he complained of 
increased hearing loss, difficulty understanding speech, and 
needing visual cues.  He gave a history of military noise 
exposure from gunfire and aircraft engines.  He denied any 
noise exposure as a civilian.  On audiological evaluation, 
pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
55
70
70
LEFT
15
35
55
60

The pure tone threshold average in the right ear was 52.5 
decibels with speech discrimination ability of 94 percent 
correct, and pure tone threshold average in the left ear was 
41.25 decibels, with speech discrimination ability of 86 
percent correct.

On VA audiological testing in May 1999, pure tone thresholds, 
in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
55
60
70
LEFT
35
45
65
70

The pure tone threshold average in the right ear was 52.5 
decibels with speech discrimination ability of 98 percent 
correct, and pure tone threshold average in the left ear was 
53.75 decibels, with speech discrimination ability of 98 
percent correct.

The reported impression was symmetrical sloping sensorineural 
hearing loss with discrimination scores within normal limits.

The revised 38 C.F.R. § 4.85 provides that Table VI, 
"Numeric Designation of Hearing Impairment Based on Puretone 
Threshold Average and Speech Discrimination," is used to 
determine a Roman numeral designation (I through XI) for 
hearing impairment based on a combination of the percent of 
speech discrimination (horizontal rows) and the puretone 
threshold average (vertical columns). The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and puretone threshold average 
intersect.  38 C.F.R. § 4.85(b).  Table VII, "Percentage 
Evaluations for Hearing Impairment," is used to determine 
the percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear.  The 
horizontal rows represent the ear having the better hearing 
and the vertical columns the ear having the poorer hearing.  
The percentage evaluation is located at the point where the 
row and column intersect.  38 C.F.R. § 4.85(e).  "Puretone 
threshold average,"' as used in Tables VI and VIa, is the 
sum of the puretone thresholds at 1000, 2000, 3000 and 4000 
Hertz, divided by four.  This average is used in all cases 
(including those in Sec. 4.86) to determine the Roman numeral 
designation for hearing impairment from Table VI or VIa.  
38 C.F.R. § 4.85(d).  This is essentially unchanged from the 
previous method for rating hearing loss.  See VA Regulations 
- Title 38 Code of Federal Regulations Schedule for Rating 
Disabilities - Transmittal Sheet 23 (October 22, 1987); 52 
Fed. Reg. 44117-44122 (November 18, 1987) and correction 52 
Fed. Reg. 40439 (December 7, 1987).

Under the revised criteria, two new provisions for evaluating 
veterans with certain patterns of hearing impairment were 
added.  The first, codified at 38 C.F.R. § 4.86(a) (1999), 
provides that if puretone thresholds at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) are 
55 decibels or more, the Roman numeral designation for 
hearing impairment will be determined from either Table VI or 
Table VIa, whichever results in a higher evaluation.

The second new provision, codified at 38 C.F.R. § 4.86(b), 
provides that when the puretone threshold is 30 decibels or 
less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, 
the Roman numeral designation for hearing impairment will be 
determined from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral and each ear will 
be evaluated separately.  In this case, based on the results 
of the veteran's recent VA audiometric examinations in 
January 1995 and May 1999, a compensable rating for bilateral 
hearing loss would not be warranted under either the former 
rating criteria or the criteria which became effective on 
June 10, 1999.

The RO has considered the veteran's hearing loss disability 
in the context of both the former and revised rating 
criteria.  The Board finds that he does not have a the type 
of hearing loss pattern that would require application of 
38 C.F.R. § 4.86.  The findings reported after the October 
1996 VA audiological examination equate to Level I hearing 
loss disability in each ear under both the former and revised 
rating criteria, which is rated as noncompensable under 38 
C.F.R. § 4.85 (2000).  Greater bilateral hearing loss would 
have to be shown for a compensable schedular rating.

The Board has considered the veteran's testimony given before 
the undersigned member of the Board in July 1999.  
Assignments of disability ratings for hearing impairment, 
however, are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendermann v. 
Principi, 3 Vet. App. 345 (1992).  The audiometric data 
indicate that the veteran's hearing loss is not compensable.

The Board has also considered the provisions of 38 C.F.R. §  
4.7.  In this regard, the Board notes that the tabular 
criteria in the regulations for evaluation of hearing loss 
indicate an assignment of a zero percent rating for even 
greater hearing loss than the veteran has.  As an example, a 
Level III in both ears is rated zero percent disabling.  
Therefore, the Board concludes that the veteran's disability 
picture from hearing loss does not more closely approximate 
the criteria for the next higher schedular of 10 percent.

C.  Extraschedular Consideration

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (1999).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate. There is a full range of ratings 
which anticipate greater disability from hearing loss.  
Similarly, a higher schedular rating is assignable pursuant 
to Diagnostic Code 5293 for intervertebral disc syndrome.  
Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required hospitalization or frequent treatment for hearing 
loss or chronic lumbar syndrome, nor is it shown that such 
disabilities otherwise so markedly interfere with employment 
as to render impractical the application of regular schedular 
standards.  Rather, for the reasons noted above, the Board 
concludes that extraschedular consideration under 38 C.F.R. 
§ 3.321(b) is not warranted in this case.  The RO's failure 
to discuss extraschedular consideration and to refer the 
claim for assignment of such a rating as provided in the 
regulation was not prejudicial to the appellant in light of 
the Board's findings on that issue.

II.  Service Connection for Hypertension and Heart Disease

Under 38 C.F.R. § 3.309(d) (2000), service connection shall 
be granted for certain specified diseases manifested in a 
"radiation exposed veteran."  The term "radiation exposed 
veteran" includes individuals who participated in Operation 
Crossroads during the period from July 1 through August 31, 
1946, or who, during the six-month period thereafter, were 
present at the test sight for completion of projects related 
to the nuclear test, including decontamination of equipment.  
However, the disorders claimed by the veteran, that is, 
hypertension and coronary artery disease, are not considered 
diseases that is specific to radiation exposed veterans.  
38 C.F.R. § 3.309(d)(2).  Therefore, service connection for 
the hypertension and coronary artery disease cannot be 
presumptively granted pursuant to 38 C.F.R. § 3.309(d).

Service connection based on exposure to ionizing radiation 
can also be established under 38 C.F.R. § 3.311 where it is 
determined that a radiogenic disease was the result of in-
service exposure to ionizing radiation.  The veteran is not 
precluded from attempting to show direct causation for 
hypertension and coronary artery disease based on exposure to 
radiation even though neither condition is "radiogenic" 
under 38 C.F.R. § 3.311(b)(2).  See Combee v. Brown, 34 F.3d 
1039 (Fed Cir. 1994).

The veteran contends that he has current disability from 
hypertension and heart disease which is related to his 
exposure to ionizing radiation in service.  He initially 
claimed service connection for hypertension secondary to 
exposure to ionizing radiation in October 1980.  In a 
November 1980 rating decision, the RO denied entitlement to 
service connection for hypertension claimed as a result of 
exposure to ionizing radiation.  The veteran did not file a 
notice of disagreement (NOD) or perfect an appeal of that 
disallowance of the claim.  The decision is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(2000).  The claim can be reopened only with the submission 
of new and material evidence.  38 U.S.C.A. § 5108 (West 
1991).

As defined by regulation, new and material evidence means 
evidence not previously submitted to the agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).

In considering whether a claim may be reopened, a two-step 
analysis must be performed.  First, the Board must determine 
whether the evidence submitted in support of reopening the 
claim since the last final disallowance of the claim is new 
and material.  If the Board determines that the veteran has 
produced new and material evidence, the claim is deemed to be 
reopened and the case must then be evaluated on the basis of 
all the evidence.  Manio v. Derwinski, 1 Vet. App. 140 
(1991).  See also Glynn v. Brown, 6 Vet. App. 523 (1994).  

When service connection for a hypertension was denied in 
November 1980, the evidence in the record consisted of 
service medical records, VA outpatient treatment records, a 
report of a VA examination, private treatment records, and a 
written statement from the veteran.  At the time of the 
November 1980 rating decision, the record did not contain any 
information as to the amount of radiation to which the 
veteran had been exposed.  Further, it was unclear from the 
evidence of record at that time that the veteran had current 
disability from hypertension.

In his September 1995 claim, the veteran asserted that his 
disability from hypertension and heart disease was due to 
radiation exposure during his participation in Operation 
CROSSROADS.  Service department records show that the veteran 
served aboard the USS LCT-1184 and aboard the CONSERVER in 
1946 and 1947.  Information received by the RO since the 
November 1980 rating decision includes a March 1983 letter in 
which a representative of the Navy advised the veteran that 
his estimated exposure to ionizing radiation was 1.000 rem or 
less.  Other evidence received since the November 1980 rating 
decision includes medical records showing that the veteran 
has current disability from hypertension and heart disease.

The Board finds that the evidence submitted since the 
November 1980 rating decision is new in the sense that it had 
not previously been considered by agency decisionmakers.  
Further such evidence is material, as it shows, for the first 
time, that the veteran has current disability due to 
hypertension.  The new evidence also shows that the veteran 
was, in fact, exposed to ionizing radiation during his first 
period of active military service.  The Board finds that the 
hypertension claim is reopened.  The merits of the claim are 
addressed in the remand appended to this decision.



ORDER

An increased rating for chronic lumbar syndrome with 
degenerative changes is denied.

An increased rating for bilateral hearing loss is denied.

The claims of entitlement to service connection for 
hypertension and heart disease are reopened.


REMAND

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the hypertension claim 
pursuant to Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), the case is REMANDED to 
the RO for the following development:

1.  The RO should take all necessary 
steps to obtain all additional records of 
the veteran's treatment for hypertension 
not currently associated with the claims 
file.  All attempts to obtain these 
records should be documented.

2.  The RO should request the appropriate 
office of the Department of Defense to 
provide an estimate of the dose of 
ionizing radiation to which the veteran 
was exposed during service as a result of 
his participation in atmospheric nuclear 
testing.

3.  When this development is completed, 
the RO should have the veteran's claims 
file reviewed by a specialist in 
cardiology for opinion on the following 
question:  Is it at least as likely as 
not that the veteran's hypertension was 
caused by his exposure to ionizing 
radiation in service?  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and readjudicate the claims for 
service connection for hypertension and 
heart disease.

5.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

	(CONTINUED ON NEXT PAGE)




		
	NANCY I. PHILLIPS
	Veterans Law Judge
	Board of Veterans' Appeals

 

